DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al (US 2019/0369471; hereinafter referred to as Mochizuki).
Regarding Claim 1, Mochizuki teaches a phosphor wheel device (Figure 3; Optical Wheel Device 100) comprising: 
a motor (Figure 3; Motor 110) having a rotation shaft (Figure 3; Motor Shaft 361); 
a phosphor wheel substrate (Figure 3; First Wheel 310) attached to one end side of the rotation shaft (see Figure 4B); and 
a first balancer (Figure 3; Third Wheel 330) fixed to the phosphor wheel substrate (Figure 3; First Wheel 310), wherein the first balancer (Figure 3; Third Wheel 330) has at least one opening (Figure 3; Arc-Shaped Cut-Outs 333a and 333b) that is opened to an outside of the phosphor wheel device (see Figure 3).
Regarding Claim 2, Mochizuki teaches the limitations of claim 1 as detailed above.
Mochizuki further teaches a second balancer (Figure 3; Second Wheel 320) attached to another end side of the rotation shaft (see Figure 3), wherein the second balancer (Figure 3; Second Wheel 320) has at least one opening (Figure 3; Cut-Out Portions 322a and 322b) that is opened to the outside (see Figure 3).
Regarding Claim 3, Mochizuki teaches the limitations of claim 1 as detailed above.
Mochizuki further teaches the at least one opening (Figure 3; Arc-Shaped Cut-Outs 333a and 333b) of the first balancer (Figure 3; Third Wheel 330) has two openings (Figure 3; Arc-Shaped Cut-Outs 333a and 333b).
Regarding Claim 4, Mochizuki teaches the limitations of claim 3 as detailed above.
Mochizuki further teaches the two openings (Figure 3; Arc-Shaped Cut-Outs 333a and 333b) are located on a circumference around the rotation shaft (Figure 3; Motor Shaft 361) and are disposed at intervals of 180 degrees (see Figure 3 and Paragraph [0055]).
Regarding Claim 7, Mochizuki teaches the limitations of claim 2 as detailed above.
Mochizuki further teaches the at least one opening (Figure 3; Cut-Out Portions 322a and 322b) of the second balancer (Figure 3; Second Wheel 320) has two openings (Figure 3; Cut-Out Portions 322a and 322b).
Regarding Claim 8, Mochizuki teaches the limitations of claim 7 as detailed above.
Mochizuki further teaches the two openings (Figure 3; Cut-Out Portions 322a and 322b) are located on a circumference around the rotation shaft (Figure 3; Motor Shaft 361) and are disposed at intervals of 180 degrees (see Figure 3 and Paragraph [0056]).
Regarding Claim 11, Mochizuki teaches the limitations of claim 1 as detailed above.
Mochizuki further teaches the at least one opening (Figure 3; Arc-Shaped Cut-Outs 333a and 333b) is a through hole penetrating the first balancer (see Figure 3 and Paragraph [0055]).
Regarding Claim 14, Mochizuki teaches the limitations of claim 1 as detailed above.
Mochizuki further teaches the phosphor wheel substrate (Figure 3; First Wheel 310) has a phosphor layer (Figure 3; Luminescent Material Layer 315) on a circumference around the rotation shaft (see Figure 3).
Regarding Claim 15, Mochizuki teaches the limitations of claim 14 as detailed above.
Mochizuki further teaches the phosphor layer (Figure 3; Luminescent Material Layer 315) has a ring shape (see Figure 3), and the first balancer (Figure 3; Third Wheel 330) is disposed inside the ring shape of the phosphor layer (see Figure 3; wherein a portion of the third wheel 330 is located inward of the luminescent material layer 315).
Regarding Claim 16, Mochizuki teaches the limitations of claim 15 as detailed above.
Mochizuki further teaches the first balancer (Figure 3; Third Wheel 330) has a cylindrical shape (see Figure 3 and Paragraph [0055]).
Regarding Claim 17, Mochizuki teaches the limitations of claim 16 as detailed above.
Mochizuki further teaches a second balancer (Figure 3; Second Wheel 320) attached to another end side of the rotation shaft (Figure 3; Motor Shaft 361), wherein the second balancer (Figure 3; Second Wheel 320) has at least one opening (Figure 3; Cut-Out Portions 322a and 322b) that is opened to the outside (see Figure 3), and the second balancer (Figure 3; Second Wheel 320) has a cylindrical shape (see Figure 3 and Paragraph [0056]).
Regarding Claim 18, Mochizuki teaches the limitations of claim 17 as detailed above.
Mochizuki further teaches an outer diameter of the first balancer (Figure 4B; Third Wheel 330) is equal to an outer diameter of the second balancer (see Figure 4B; wherein it can be seen that the diameters of third wheel 330 and second wheel 320 match due to the fact that the peripheral edges are aligned with one another).
Regarding Claim 19, Mochizuki teaches the limitations of claim 14 as detailed above.
Mochizuki further teaches a light source device (Figure 2; Green Light Source Device 80) comprising: the phosphor wheel device (Figure 2; Optical Wheel Device 100) according to claim 14 (see Claim 14 rejection above); and a light source (Figure 2; 
Regarding Claim 20, Mochizuki teaches the limitations of claim 19 as detailed above.
Mochizuki further teaches a projection image display device (Figure 2; Projector 10) comprising the light source device (Figure 2; Green Light Source Device 80) according to claim 19 (see Figure 2 and Claim 2 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al (US 2019/0369471; hereinafter referred to as Mochizuki) as applied to claims 1 and 2 in view of Ikeda et al (US 2017/0269461; hereinafter referred to as Ikeda).
Regarding Claim 5, Mochizuki teaches the limitations of claim 1 as detailed above.
Mochizuki does not expressly disclose that the at least one opening of the first balancer has three openings.
Ikeda discloses a phosphor wheel device (Figure 2A) comprising:

a balancer (Figure 2A; Substrate 101), wherein the balancer (Figure 2A; Substrate 101) has at least one opening (Figure 2A; Cut-Out Sections 103) that is opening to an outside of the phosphor wheel device (see Figure 2A), wherein the at least one opening (Figure 2A; Cut-Out Sections 103) of the balancer (Figure 2A; Substrate 101) has three openings (see Figure 2A and Paragraph [0035]; wherein it is disclosed that the three cut-out sections 103 are formed at the rim at intervals of 120 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the phosphor wheel device of Mochizuki such that the at least one opening of the first balancer has three openings, as taught by Ikeda, because the arc-shaped cut-outs taught in the invention of Mochizuki and the cut-out sections taught by Ikeda are art recognized equivalents both used for the purpose of providing balance to a rotating phosphor wheel (see Ikeda Paragraph [0044] and Mochizuki Paragraph [0054]).
Furthermore, the applicant has not stated that any long standing or stated problem in the art is solved by providing three openings as opposed to any other number of openings. Therefore, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the first balancer of Mochizuki such that the at least one opening of the first balancer has three openings, based upon the teachings of Ikeda, because it 
Regarding Claim 6, Mochizuki as modified by Ikeda discloses the limitations of claim 5 as detailed above.
Ikeda further discloses the three openings (Figure 2A; Cut-Out Sections 103) are located on a circumference around the rotation shaft (see Figure 2A) and are disposed at intervals of 120 degrees (see Figure 2A and Paragraph [0035]; wherein it is disclosed that the three cut-out sections 103 are formed at the rim at intervals of 120 degrees).
Regarding Claim 9, Mochizuki teaches the limitations of claim 2 as detailed above.
Mochizuki does not expressly disclose that the at least one opening of the second balancer has three openings.
Ikeda discloses a phosphor wheel device (Figure 2A) comprising:
a motor (Figure 12; Motor 112) having a rotation shaft (see Figure 12 and Paragraph [0034]);
a balancer (Figure 2A; Substrate 101), wherein the balancer (Figure 2A; Substrate 101) has at least one opening (Figure 2A; Cut-Out Sections 103) that is opening to an outside of the phosphor wheel device (see Figure 2A), wherein the at least one opening (Figure 2A; Cut-Out Sections 103) of the balancer (Figure 2A; Substrate 101) has three openings (see Figure 2A and Paragraph [0035]; wherein it is disclosed that the three cut-out sections 103 are formed at the rim at intervals of 120 degrees).

Furthermore, the applicant has not stated that any long standing or stated problem in the art is solved by providing three openings as opposed to any other number of openings. Therefore, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the second balancer of Mochizuki such that the at least one opening of the first balancer has three openings, based upon the teachings of Ikeda, because it appears the invention would perform equally well with the at least one opening of the second balancer having three openings.
Regarding Claim 10, Mochizuki as modified by Ikeda discloses the limitations of claim 9 as detailed above.
Ikeda further discloses the three openings (Figure 2A; Cut-Out Sections 103) are located on a circumference around the rotation shaft (see Figure 2A) and are disposed at intervals of 120 degrees (see Figure 2A and Paragraph [0035]; wherein it is disclosed that the three cut-out sections 103 are formed at the rim at intervals of 120 degrees.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al (US 2019/0369471; hereinafter referred to as Mochizuki) as applied to claim 1, in view of Hsu et al (US 2020/0310236; hereinafter referred to as Hsu).
Regarding Claim 12, Mochizuki teaches the limitations of claim 1 as detailed above.
Mochizuki does not expressly disclose that the at least one opening is a hole that does not penetrate the first balancer.
Hsu discloses a phosphor wheel device (Figure 2B; Wavelength Conversion Device 120a) comprising:
a motor (Figure 2B; Driving Unit 126) having a rotation shaft (see Figure 2B);
a phosphor wheel substrate (Figure 2B; Substrate 122a) attached to one end side of the rotation shaft (see Figure 2B); and a first balancer (Figure 2B; Assembly Member 128a) fixed on the phosphor wheel substrate (see Figure 2B), wherein the first balancer (Figure 2B; Assembly Member 128a) has at least one opening that is opened to an outside of the phosphor wheel device (see Figure 2B and 2C; wherein the claimed opening is being interpreted as the second part 128a2), 
wherein the at least one opening (see Figure 2B and 2C; wherein the claimed opening is being interpreted as the second part 128a2) is a hole that does not penetrate the first balancer (see Figure 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the first balancer such that the at least one opening is a hole that does not penetrate the first balancer, as taught by Hsu, because .

	 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al (US 2019/0369471; hereinafter referred to as Mochizuki) as applied to claim 2, in view of Li et al (US 2016/0266375; hereinafter referred to as Li).
Regarding Claim 13, Mochizuki teaches the limitations of claim 2 as detailed above.
Mochizuki does not expressly disclose that the first balancer and the second balancer are made of brass.
Li discloses a phosphor wheel device (Figure 2) comprising:
a motor (Figure 2; Motor 3)  having a rotation shaft (see Figure 2); a phosphor wheel (Figure 2; Base Plate 1); wherein a material of the phosphor wheel is brass (see Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the first and second balancers of Mochizuki such that they are made of brass based upon the teachings of Li, because the utilization of brass would provide balancers having good thermal conductivity and mechanical strength (see Li Paragraph [0071]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882